DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 23, 2022 has been entered. Claims 1-20 remain pending
in the application. Applicant’s amendments to the claim 1 & 15-20 have overcome the 112(b) rejections previously set forth in the Non-Final Office Action.
Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 20 have been considered but are moot based on the new ground of rejection as necessitated by applicant’s amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-12 & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO2016011433A2) in view of Naqvi (US 20170094588 A1).
Consider claim 1, Hall discloses a method of identifying an item selected by a user, the method comprising: receiving a signal at a receiver of a fixed terminal from a transmitter of a mobile terminal associated with the user, the signal following one of a direct signal path or a reflected signal path (see Hall, para 9 “receiving at a first device a probe signal sent from a second device through a multipath channel”, para 146 “device is associated with user”)
 generating, at the receiver of the fixed terminal, a signature of a movement of the user based on a change in the signal received from the transmitter, the signature including information determining the direct signal path and the reflected signal path (see Hall, para 111 discloses location specific signatures (para 167 discloses tracking the movement of people as a result of the probe signals their device sent to a locator i.e. a movement signature is generated)  is generated when the signal launched by an antenna is scattered/reflected/diffused by the physical environment through which it travels i.e. the signatures are generated based on a change in signal. In para 302, Hall further disclosed that  probe signals may be wirelessly transmitted using either omnidirectional or directional antennas, and the probe signal can produce a multipath channel response signal (para 121 discloses we may also refer to channel responses and received probe waveforms as location-specific signatures) at a locator and/or receiver); 
matching the signature with prior stored movement information, the movement information including captured movements associated with corresponding signatures (see Hall, para 132); 
 (see Hall, para 146).
Although Hall discloses tracking the movement of a person/user and detecting product type and location, it did not specifically disclose that items are identified based on determined movement of a person/user.
However, Naqvi discloses identifying the item based on the determined movement of the user (see Naqvi, paragraph 188, line 3-5 discloses the pattern of user movement may indicate user interest in said proximate items).
It would obvious at the time of the effective filing date of the application to modify Hall to incorporate the teachings of Naqvi to include identifying the item selected based on the movement of user. The motivation would be to improve the accuracy of identification of items in a store/shopping area.
Consider claim 2, Hall discloses the method of claim 1, further comprising generating the signature at the receiver of the fixed terminal based on channel state information (CSI) from the mobile terminal (see Hall, para 121).
Consider claim 3, Hall discloses the method of claim 2, further comprising generating the signature at the receiver of the fixed terminal based on at least one of angle of arrival, time of arrival, or Doppler shifts of reflected paths of the signals from the mobile terminal (see Hall, para 6 discloses techniques for determining position of a device in an indoor environment include time of arrival (ToA) and angle of arrival (AoA)).
Consider claim 4, Hall discloses the method of claim 1, further comprising determining a  (see Hall, para 8).
Consider claim 5, Hall discloses the method of claim 4, further comprising determining the location of the mobile terminal using at least one of. a) parameters derived from channel state information (CSI) from the mobile terminal at a plurality of terminals and performing triangulation; or b) using a radio map lookup and track (see Hall, para 12 “coordinates is tantamount to claimed triangulation”).
Consider claim 6, Hall discloses the method of claim 5, wherein the parameters are at least one of angle of arrival, time of arrival, or Doppler shifts of direct paths from the mobile terminal (see Hall, para 6 discloses techniques for determining position of a device in an indoor environment include time of arrival (ToA) and angle of arrival (AoA)).
Consider claim 7, Hall discloses the method of claim 4, further comprising determining the location of the mobile terminal further based on the signature (see Hall, para 8 “locator compare received location-specific waveform (i.e. signature) to predicted waveform, a computer-generated waveform, a stored waveform, a previously generated waveform”).
Consider claim 8, Hall discloses he method of claim 4, further comprising identifying the item being selected by matching the location of the mobile terminal with stored item location information (see para 146 “ location of device attached to the product will determine the location of the product”).
Consider claim 9, Hall discloses the method of claim 1, wherein the prior stored movement information includes known movement signatures of the user selecting the item (see Hall, para 132)
Consider claim 10, The method of claim 9, further comprising: determining the known 
However, Naqvi discloses determining the known movement signatures of the user selecting the item by capturing the signature of a particular known movement of the user and annotating the signature with the particular known movement (see Naqvi, paragraph 268, line 3-7 discloses determining known movement patterns (signatures) by recording the movement patterns in memory).
It would obvious at the time of the effective filing date of the application to modify Hall to incorporate the teachings of Naqvi to include determining the known movement signatures of the user selecting the item by capturing the signature of a particular known movement of the user. The motivation would be to accurately identify the movement of a particular customer.
Consider claim 11, Hall fails to specifically disclose the method of claim 10, further comprising determining the known movement signatures for a specific environment in which at least one of the item or the user is located.
However, Naqvi discloses determining the known movement signatures of the user for the specific environment in which the item and/or user is located (see Naqvi, paragraph 21, line 1-6).
It would obvious at the time of the effective filing date of the application to modify Hall to incorporate the teachings of Naqvi to disclose determining the known movement signatures of the user for the specific environment in which the item and/or user is located. The motivation would be to improve the accuracy of identification for items selected by a user.
Consider claim 12, Hall discloses the method of claim 1, further comprising matching (see Hall, para 143).
Note: Naqvi also discloses the use of machine learning to match patterns (signatures) (see Naqvi, paragraph 18, line 1-3).
Consider claim 14, Hall discloses the method of claim 1, further comprising: predicting the movement of the user based on at least one of using at least one of the fixed terminal or a plurality of fixed terminals, or using reflected signals received by a receiver of at least one of the fixed terminal or one of the fixed terminals from a transmitter of at least one of the fixed terminal or another of the fixed terminals (See Hall, para 167).
Hall fails to specifically disclose using the determined movement of the user to improve the predicted movement of the user.
However, Naqvi discloses using the determined movement of the user to improve the predicted movement of the user (see Naqvi, paragraph 268, line 3-7).
It would obvious at the time of the effective filing date of the application to modify Hall to incorporate the teachings of Naqvi to include using the determined movement of the user to improve the predicted movement of the user. The motivation would be to accurately identify the movement of a particular customer.
Consider claim 15, Hall discloses a system for identifying an item selected by a user, the system comprising: a controller and memory storing program instructions; the program instructions of the system causing the controller, when executed by the controller (see Hall, para 312), to: receive a signal via a receiver of a fixed terminal from a transmitter of a mobile terminal associated with the user, the signal following one of a direct signal path or a reflected (see Hall, para 9 “receiving at a first device a probe signal sent from a second device through a multipath channel”, para 146 “device is associated with user”);
4Application No. 16/355,047Reply to Office Action of November 2, 2021generate, at the receiver of the fixed terminal, a signature of a movement of the user based on a change in the signal received from the transmitter, the signature including information determining the direct signal path and the reflected signal path path (see Hall, para 111 discloses location specific signatures (para 167 discloses tracking the movement of people as a result of the probe signals their device sent to a locator i.e. a movement signature is generated)  is generated when the signal launched by an antenna is scattered/reflected/diffused by the physical environment through which it travels i.e. the signatures are generated based on a change in signal. In para 302, Hall further disclosed that  probe signals may be wirelessly transmitted using either omnidirectional or directional antennas, and the probe signal can produce a multipath channel response signal (para 121 discloses we may also refer to channel responses and received probe waveforms as location-specific signatures) at a locator and/or receiver),
match the signature with prior stored movement information, the movement information including captured movements associated with corresponding signatures (see Hall, para 132), 
determine the movement of the user based on the matched signature with the prior stored movement information, (see Hall, para 146).
Although Hall discloses tracking the movement of a person/user and detecting product type and location, it did not specifically disclose that items are identified based on determined movement of a person/user.
 (see Naqvi, paragraph 188, line 3-5 discloses the pattern of user movement may indicate user interest in said proximate items).
It would obvious at the time of the effective filing date of the application to modify Hall to incorporate the teachings of Naqvi to include identifying the item selected based on the movement of user. The motivation would be to improve the accuracy of identification for items selected by a user.
Claim 16 is rejected using the same rationale that was used for the rejection of claim 2.
Claim 17 is rejected using the same rationale that was used for the rejection of claim 4.
Claim 18 is rejected using the same rationale that was used for the rejection of claim 8.
Claim 19 is rejected using the same rationale that was used for the rejection of claim 14.
Claim 20 is rejected using the same rationale that was used for the rejection of claim 1.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO2016011433A2) and Naqvi (US 20170094588 A1) further in view of Adato (US 10,521,646 B2).
Consider claim 13, Hall and Naqvi fail to disclose the method of claim 1, further comprising using at least one of an image or a pressure sensor for indicating removal or replacement of the item.
However, Adato discloses using image and/or pressure sensors for indicating removal or replacement of the item (see Adato, Col 41, Line 16-24 (The embodiments disclosed herein may use any sensors configured to detect one or more parameters associated with products (or a lack (removal) thereof). For example, embodiments may use one or more of pressure sensors, weight sensors, light (image) sensors, resistive sensors, capacitive sensors, inductive sen-sors, vacuum pressure sensors, high pressure sensors, con-ductive pressure sensors, infrared sensors, photo-resistor sensors, photo-transistor sensors, photo-diodes sensors, ultrasonic sensors, or the like).
It would be obvious at the effective filing date of the application to modify Hall and Naqvi to incorporate the teachings of Adato to include the sensors to detect the removal/replacement of items. The motivation would be to create an inventory system where there is no need for continuous monitoring of dynamically changing product displays (Adato, col 1)







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hewett (US20210199747A1) discloses multipath signatures and monitoring the movement of the customer to determine an item selected by the customer. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office

reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS
from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of
the mailing date of this final action and the advisory action is not mailed until after the end of
the THREE-MONTH shortened statutory period, then the shortened statutory period will expire
on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)
will be calculated from the mailing date of the advisory action. In no event, however, will the
statutory period for reply expire later than SIX MONTHS from the date of this final
action. (FP 7.40)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185.  The examiner can normally be reached on Monday to Friday, 8:00 AM to 5:00 PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
      /OLADIMEJI OYEGUNLE/     Examiner, Art Unit 3648                                                                                                                                                                                    	/VLADIMIR MAGLOIRE/             Supervisory Patent Examiner, Art Unit 3648